Citation Nr: 0800002	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  03-23 239	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder other than post-traumatic stress disorder. 

2. Whether new and material evidence has been received to 
reopen the claim of service connection for peptic ulcer 
disease, claimed as an epigastric disorder and 
gastroesophageal reflux disease (previously claimed as 
vomiting and stomach pain). 

3. Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

4. Entitlement to service connection for post-traumatic 
stress disorder.  

5. Entitlement to service connection for lung cancer, claimed 
as due to exposure to herbicides.  

6. Entitlement to service connection for bilateral hearing 
loss.  

7. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
December 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in July 2002 and 
December 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In September 2007, the Board asked the veteran to clarify 
whether he desired a hearing before the Board.  The veteran 
did not respond.  Accordingly, his earlier request for a 
hearing is deemed to have been withdrawn.  


FINDINGS OF FACT

1. In rating decision, dated in August 1997, the RO denied 
the veteran's application to reopen the claim of service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination.  

2. The additional evidence received since the rating decision 
in August 1997 is either cumulative of evidence previously 
considered or, by itself or, when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
psychiatric disorder. 

3. In rating decision, dated in February 1997, the RO denied 
service connection for vomiting and stomach pain; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
of the adverse determination.  

4. The additional evidence received since the rating decision 
in February 1997 is either cumulative of evidence previously 
considered or, by itself or, when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for peptic 
ulcer disease, claimed as an epigastric disorder and 
gastroesophageal reflux disease.  

5. In rating decision, dated in February 1997, the RO denied 
service connection for hypertension; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect an appeal of the 
adverse determination.

6. The additional evidence received since the rating decision 
in February 1997 is either cumulative of evidence previously 
considered or, by itself or, when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
hypertension.  

7. The veteran did not engage in combat and there is no 
credible supporting evidence of in-service stressor to 
support the diagnosis of post-traumatic stress disorder. 

8. Lung cancer is not currently shown.  

9. Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral sensorineural hearing 
loss was not manifested to a compensable degree within one 
year from the date of separation from service; bilateral 
hearing loss, first diagnosed after service beyond the one-
year presumptive period for bilateral sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.

10. Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin


CONCLUSIONS OF LAW

1. The rating decision in August 1997 by the RO, denying the 
application to reopen the claim of service connection for a 
psychiatric disorder, became final.  38 U.S.C.A § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2007). 

2. The additional evidence presented since the rating 
decision by the RO in August 1997, denying the application to 
reopen the claim of service connection for a psychiatric 
disorder, is not new and material, and the claim of service 
connection for a psychiatric disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

3. The rating decision in February 1997 by the RO, denying 
the claim of service connection for vomiting and stomach 
pain, became final.  38 U.S.C.A § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2007). 

4. The additional evidence presented since the rating 
decision by the RO in February 1997, denying the claim of 
service connection for vomiting and stomach pain, is not new 
and material, and the claim of service connection for peptic 
ulcer disease, claimed as an epigastric disorder and 
gastroesophageal reflux disease is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2007).  

5. The rating decision in February 1997 by the RO, denying 
the claim of service connection for hypertension, became 
final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2007). 



6. The additional evidence presented since the rating 
decision by the RO in February 1997, denying the claim of 
service connection for hypertension, is not new and material, 
and the claim of service connection for hypertension is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2007).  

7. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007). 

8. Lung cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).  

9. Bilateral hearing loss is not due to disease or injury 
incurred in or aggravated by active service, and service 
connection as a chronic disease may not be presumed to have 
been incurred during service. 38 U.S.C.A. §§ 1110, 1112  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

10. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

In new and material evidence claims, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

On the applications to reopen the claims of service 
connection for a psychiatric disorder and a gastrointestinal 
disorder and the claim of service connection for 
post-traumatic stress disorder, the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in June 2002.  
The veteran was notified that new and material evidence was 
needed to reopen the claims.  The veteran was also informed 
of the evidence needed to substantiate the underlying claims 
of service connection, including service connection for post-
traumatic stress disorder, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claims.  



As to reopening of the claim for service connection for 
hypertension, and the claims of service connection for lung 
cancer, hearing loss, and tinnitus the veteran was provided 
with pre-adjudication VCAA notice by letter, dated in 
December 2004.  As to reopening of the claim for service 
connection for hypertension, the veteran was informed that 
the claim had been previously denied and why it was denied, 
and that new and material evidence was needed to reopen the 
claim as well as what type of evidence would constitute new 
and material evidence.  He was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  He was also informed of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  He was asked to submit evidence that would 
include evidence in his possession that pertained to the 
claims.  

The RO provided post-adjudication VCAA notice on the 
provisions for an effective date and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran withdrew his request for a hearing.  
The RO has obtained the veteran's service medical records and 
available VA records.  The veteran has submitted private 
medical treatment records.  In September 2003, the RO 
requested details of the veteran's alleged inservice 
stressors.  In January 2005, the veteran requested the RO 
obtain VA and private clinical records from Providence 
Medical Center.  In February 2005 the RO requested the 
identified records from Providence Medical Center and by 
separate letter notified the veteran of this.  

By RO letter of May 2005, the veteran was informed that VA 
records since January 1977 from the Waco VAMC had been 
requested.  In May 2005, he veteran wrote that he was unable 
to get VA records from January 1976 to 1977 because VA no 
longer had thee records.  In July 2005, the RO requested 
record from the Waco VAMC from January 1976 to November 2004 
and the veteran was informed of this by RO letter of July 
2005.  

In March 2006, the RO notified the veteran by letter of the 
in which it was stated unavailability of VA records, covering 
the periods from January 1, 1976, to March 9, 1991; November 
25, 1993, to August 1, 1995; April 9, 1996, to February 19, 
1998; and from August 22, 1998, to December 5, 1999.  It was 
noted that all procedures to obtain the records had been 
correctly followed and there was evidence of written efforts 
in the file but all efforts had been exhausted and further 
attempts were futile.  Also, the veteran was notified that 
records on file were those from March 10, 1991, to November 
24, 1993; August 2, 1995, to April 18, 1996; February 20, 
1998, to August 24, 1998; December 6, 1999, to June 14, 2002; 
and July 6, 2004, to November 23, 2005.   

In April 2006, the RO notified the veteran that he had not 
submitted enough information to allow research or submission 
to the appropriate agency for search of service records to 
confirm possible stressors and the veteran was asked for more 
specific details of the stressful events.  The veteran has 
not responded to the request for more specific information.  
The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claims for service connection for hearing 
loss and tinnitus in May 2006.  A VA examination is not 
required in the absence of evidence of an association with an 
established event or injury in service or evidence of current 
disability.  Here, in the absence of competent evidence of 
post-traumatic stress disorder or of lung cancer, a VA 
examination is not warranted.  

As to the applications to reopen previously denied claims, 
under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here.  Because service connection is now in effect for 
diabetes, following the most recent denial of service 
connection for hypertension, the veteran was afforded a VA 
examination in July 2004 to determine whether the 
hypertension was related to the now service-connected 
diabetes.  

As the veteran has not identified any additional evidence 
pertinent to the claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability.  

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

The provisions of 38 U.S.C.A. § 1154(b) doe not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Claims to Reopen

The claims for service connection for vomiting and stomach 
pain as well as for hypertension were denied by the RO in 
February 1997.  After the veteran was notified of the adverse 
determinations and of his procedural and appellate rights, he 
did not perfect an appeal of the adverse determinations, and 
by operation of law the rating decisions by the RO became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In a rating decision in August 1997, the RO the denied 
reopening of the claim of service connection for paranoid 
schizophrenia.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not initiate an appeal of the adverse determination, and 
by operation of law the rating decisions by the RO became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. §§ 3.104, 
20.302(a) (2007) a rating action which is not appealed is 
final and may not be reopened unless new and material 
evidence is presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial). 

The application to reopen the claims for a bipolar disorder 
(previously claimed as paranoid schizophrenia) and peptic 
ulcer disease, claimed as an epigastric disorder and 
gastroesophageal reflux disease (previously claimed as 
vomiting and stomach pain) was received in April 2002.  The 
application to reopen the claim for service connection for 
hypertension was received in October 2004.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

A Psychiatric Disorder other than Post-Traumatic Stress 
Disorder 

Records of the veteran's psychiatric treatment begin in 1976 
and reflect that his psychiatric symptoms began about one 
month prior to this first psychiatric hospitalization in 
September 1976.  

In July 1982, a private physician reported having first seen 
the veteran in September 1976 when the veteran was in an 
acute psychotic episode.  The physician knew of no prior 
psychotic episodes.  

At a hearing in June 1987, the veteran testified that he had 
first been treated for a psychiatric disorder in 1976 at 
Providence Hospital and that his current symptoms were very 
similar to the symptoms he had in 1976, which included 
pacing, hearing voices, and having headaches.  He stated that 
during service he had headaches and had paced but had not 
sought treatment in service.  He also testified that he had 
heard voices during service but he also testified that he 
wasn't sure about the beginning of these symptoms.  

In a decision in January 1988, the Board denied service 
connection for a psychiatric disorder at which time it was 
noted that the veteran contended that his inservice hiccups, 
which were not corroborated by service medical records, were 
the first manifestation of his current psychiatric disorder.  
No psychiatric pathology was found on the service discharge 
examination and no psychotic manifestations were objectively 
shown within one year after service.  The first objective 
evidence showing the presence of a psychosis dated from 
September 1976 and since then he had been treated and 
hospitalized on multiple occasions.  

The most recent denial of reopening of the claim of service 
connection for an acquired psychiatric disorder, other than 
post-traumatic stress disorder, was in August 1997, when 
private records from 1995 and 1996 showed treatment for 
schizophrenia, but the evidence did not relate the 
psychiatric disorder to service or to manifestation of the 
psychiatric disorder within one year after discharge from 
service.  

Additional Evidence

The additional evidence received since August 1997 consists 
of private records, including records from September 1993, 
with a history dating no earlier than 1979. 

VA records reflect continued treatment since at least April 
1996 for schizophrenia.  In March 2002, the diagnoses were a 
schizoaffective disorder versus a bipolar disorder. 

As the claim was previously denied because there was no 
evidence that related the psychiatric disorder, first 
documented after service, to service or to manifestation of 
the psychiatric disorder within one year after discharge from 
service, and as the additional evidence is cumulative of 
evidence previously considered, the additional evidence is 
not new and material.  

As for the statements and testimony of the veteran to the 
extent he associates his current psychiatric disorder to 
service is not new and material evidence because a lay person 
is not competent to offer an opinion that requires medical 
expertise, and consequently the statements do not constitute 
new and material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material, and the claim is not reopened. 

Peptic Ulcer Disease 

In the rating decision of February 1997, the RO denied 
service connection for vomiting and stomach pain on grounds 
that a chronic disorder manifested by vomiting and stomach 
pain was not shown during the service. The postservice 
medical evidence, dated in July 1996, documented probable 
gastroesophageal reflux disease, but there was no evidence of 
a chronic disability related to these symptoms during service 
or were the symptoms related to exposure to herbicides during 
service. 

Private medical records show that in July 1996 the veteran 
had probable gastroesophageal reflux disease, which had been 
a problem for twenty-two years.  

Additional Evidence

In a statement in August 2003, the veteran related his 
gastrointestinal problems to drug use during service.  
Because the veteran as a lay person is not competent to offer 
an opinion on medical causation, which is not capable of lay 
observation, the statements do not constitute new and 
material evidence to reopen the claim.  Moray v. Brown, 
5 Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim)

Private medical records show that in September 1995 the 
veteran complained of hiccups about every two months since 
1968, which were sometimes accompanied by nausea and 
vomiting.  In September 1995, a  esophagogastroduodenoscopy 
revealed a normal stomach, but there was some scarring and 
antritis.  The diagnosis was exudative esophagitis.  A biopsy 
found chronic active gastritis and ulceration of the distal 
esophagus.  As for the veteran's statement about having had 
hiccups, sometimes accompanied by nausea and vomiting, since 
1968, information simply recorded by a medical examiner, 
unenhanced by any additional medical comment, does not 
constitute 'competent medical evidence' because a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Additional records, including years of VA records, reflect 
continued treatment for gastrointestinal symptoms, but do not 
relate the gastrointestinal symptoms to service.  

For the above reasons, the additional evidence is not new and 
material, and claim is not reopened.
Hypertension

In the rating decision of February 1997, the RO denied 
service connection for hypertension as there was no evidence 
of hypertension during service or within one year of 
separation from service.  

The evidence on file in February 1997 included the service 
medical records which reveal that the veteran's blood 
pressure on service entrance examination in September 1967 
was 110/74.  On service separation examination in November 
1969 the veteran's blood pressure was 120/80.  

During psychiatric hospitalization in November and December 
1976, the veteran's blood pressure was 140/100.  

The discharge summary of VA hospitalization in October 1993 
included a diagnosis of hypertension.  

Additional Evidence

The additional evidence since the February 1997 rating 
decision consists primarily of private and VA records, which 
do no more than document the continued existence and 
treatment of hypertension.  Cumulative evidence by regulatory 
definition is not new and material evidence.  

On VA examination in July 2004, the examiner stated that the 
onset of the veteran's hypertension was prior to his diabetes 
mellitus and therefore it was less likely than not that 
hypertension was related to the diabetes mellitus.  This 
evidence opposes rather than supports the claim.  The 
additional evidence does not tend to indicate, much less 
establish, that hypertension had its onset during service or 
persisted for the years after service and prior to the first 
elevated diastolic blood pressure reading of 100 in 1976 or 
the initial diagnosis in 1993.  In other words, the 
additional evidence, even when taken together with the old 
evidence, does not establish the inservice onset of 
hypertension or a nexus between the veteran's current 
hypertension and his military service.  

Similarly, although entitlement to service connection on a 
secondary basis was not adjudicated at the time of the 
February 1997 rating decision, the only competent evidence on 
file as to whether the current hypertension is in any way 
related to the 


veteran's service-connected diabetes mellitus consists of the 
July 2004 VA examiner's opinion, who expressed the opinion 
that hypertension was unrelated to the diabetes.  

For the above reasons, the additional evidence is not new and 
material, and claim is not reopened.

Post-traumatic Stress Disorder

The veteran served in the Republic of Vietnam from November 
1968 to November 1969.  His military decorations include the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  His military occupational specialty was a cook and he 
was not awarded any citations, decorations, or medals 
indicative of participation in combat.

The service medical records contain no finding or history of 
post-traumatic stress disorder.  

In May 2000, the veteran testified that his stressors while 
stationed in Vietnam consisted of having come under attack at 
his base and his unwilling participation in race riots at Cam 
Ranh Bay.  

VA records included several diagnoses, including a diagnosis 
of post-traumatic stress disorder.  In August 1998, it was 
noted that the veteran had residual schizophrenia and had 
developed some war related problems from Vietnam, for 
example, nightmares, flashbacks, and isolation.  In June 
2002, it was note that the veteran was a cook during service 
and he was in the infantry, but he was not exposed to combat.  

In August 2003, the veteran stated that when he had been in 
a war zone with the 21st Signal Corp, including at Cam Ranh 
Bay, his life was in danger several times when his unit was 
under mortar attack and fellow soldiers had died.  

In April 2006, the RO asked the veteran for more specific 
information about his in-service stressors, but he has not 
responded.  

Although the record does contain a diagnosis of post- 
traumatic stress disorder, which is favorable to the claim, 
this does not end the inquiry because the diagnosis satisfies 
only one element required in order to establish service 
connection for post-traumatic stress. 

In addition to the diagnosis, there must be credible 
supporting evidence that the any claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of any in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat, and the 
claimed stressor is related to combat, the veteran's lay 
testimony regarding the reported stressor must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The record shows that the veteran did not serve in combat.  
Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
statements and testimony alone is not sufficient to establish 
the occurrence of the alleged noncombat stressors.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

As there is no credible supporting evidence that the claimed 
in-service stressors actually occurred, as the evidence of 
the actual occurrence of any noncombat in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence, and as the diagnosis of post-traumatic stress 
disorder is predicated on an in-service stressor, the Board 
rejects the current diagnosis of post-traumatic stress 
disorder as related to service.

Without credible supporting evidence of any in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Lung Cancer 

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to herbicide agents, including a herbicide 
commonly referred to as Agent Orange.  38 U.S.C. § 1116.

As the veteran was exposed to herbicides, there is a 
presumption of service connection for respiratory cancers. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The service medical records do not contain any complaint, 
finding, history, diagnosis, or treatment of a lung 
abnormality. 

After service, VA records in October 2004 show that the 
veteran gave a history of lung cancer, but that a lung biopsy 
had ruled out the diagnosis. 

Based on the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
not capable of lay observation, and as there is not competent 
medical evidence of lung cancer, the preponderance of the 
evidence is against the claim of service connection, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The service medical records show that on service entrance 
audiometric testing revealed that the threshold levels, in 
decibels, as the noted frequencies were: 


500 
Hertz
1,000 
Hertz
2,000 
Hertz
3,000 
Hertz
4,000 
Hertz
Right
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (0)
Left
0 (15)
-5 (5)
-5 (5)
5 (5)
35 (40)

It is assumed that service department audiometric tests prior 
to October 31, 1967, were in "ASA" units.  The figures in 
parentheses represent conversion to the modern "ISO" units.

On service separation examination in November 1969 
audiometric testing revealed that the threshold levels, in 
decibels, as the noted frequencies were: 


500 
Hertz
1,000 
Hertz
2,000 
Hertz
3,000 
Hertz
4,000 
Hertz
Right
5
0
0
[Not 
tested]
10
Left
20
0
0
[Not 
tested]
30

The veteran claims that his current bilateral hearing loss is 
due to inservice acoustic trauma.  

The veteran was afforded a VA audiometric evaluation in May 
2006, at which time his service medical records were 
reviewed.  It was note that he had normal hearing on service 
separation examination in 1969 and that he now complained of 
difficulty understanding speech and of tinnitus, which were 
first noted in the late 1970s on evaluations by VA and by 
private sources.  The examiner reported that because service 
medical records were negative for hearing loss and tinnitus 
and as hearing loss was not identified until well after 
service discharge, it did not appear that the hearing loss 
and tinnitus were related to inservice noise exposure.  

Although the converted audiometric test results at service 
entrance suggest that the veteran had a pre-existing hearing 
loss in the left ear, by virtue of the converted results 
yielding a finding of a 40 decibels loss at 4000 Hertz, the 
veteran's hearing acuity at service separation was normal in 
all tested frequencies in both ears, including a threshold 
level of 30 decibels in the left ear at 4000 Hertz.  In other 
words, comparing the audiometric test results at entrance and 
separation, the veteran's hearing acuity was normal in the 
right ear at entrance and at separation and, in the left ear, 
comparing the converted results at service entrance with the 
testing at separation, his hearing was better at separation 
than at service entrance. 

Accordingly, the isolated converted threshold finding of 40 
decibels in the left ear at 4000 Hertz at service entrance 
was not indicative of a chronic pre-existing hearing loss in 
the left ear.  

The only medical opinion of record addressing whether there 
is a nexus between the veteran's current bilateral hearing 
loss and tinnitus with service is against the claim.  

As for the veteran's statements, where the determinative 
issue involves a question of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a layperson is not competent to offer an opinion 
on a medical causation, which is not capable of lay 
observation and consequently the statements do not constitute 
favorable medical evidence in support of the claim.  

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence to support the claims, the preponderance of 
the evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder, other than post-traumatic stress 
disorder, is denied.  

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
peptic ulcer disease is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
hypertension is denied.

Service connection for post-traumatic stress disorder is 
denied.  Service connection for lung cancer is denied.  
Service connection for bilateral hearing loss is denied.  
Service connection for tinnitus is denied.


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


